DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 9, 2022 was previously entered in the Advisory Action mailed May 24, 2022.
 
Application Status
Applicants’ amendments filed May 9, 2022 amending claims 17 and 22-25 and cancelling claims 21 and 26 is acknowledged.  Accordingly, claims 17 and 22-25 are pending.  
Any rejection or objection not reiterated herein has been overcome by amendment. Applicant' s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (WO 2016094867 A1, published June 16, 2016, filed Dec 11, 2015) in view of Rahdar (Rahdar et al., PNAS (2015), E7110-E7117) and Zetsche (Zetsche et al., Cell (2016) 163: 759-771).

Regarding claim 17, Zhang teaches a method for inhibiting a CRISPR genome editing system in a cell ([00742]); "By extending the protection such that there is zero exposed length, the on­target activity is significantly diminished").  Zhang teaches that the method includes contacting an HEK293 cell with Cas9 plasmid and protected sgRNA (i.e., a CRISPR genome editing system comprising a guide RNA and nuclease) ([00738]).  Zhang also teaches protected sgRNA can comprise using a protector strand that is complementary to a guide RNA (Fig 1).  Zhang teaches that the protector strand can be either a separate RNA transcript or strand ([00137]).  Zhang also teaches that the protector strand can comprise at least one chemically modified nucleotide ([0032]).  Zhang teaches the protector nucleic acid is complementary to the guide RNA ([0013]), and inhibits the activity of the nuclease of the CRISPR genome editing system ([00742]; "rendering an inactive Cas9 -sgRNA complex").  Zhang teaches that functionalities could be engineered into CRISPR enzymes from other orthologs ([00214]).
Regarding claim 23, Zhang teaches that the complementary region between the nucleic acid and the guide RNA comprises at least 10 nucleotides ([00156], dsPG = double stranded protected guide is protector length= 16).
Regarding claim 24, Zhang teaches that the full length of the complementary nucleic acid is about 10 to about 43 nucleotides in length ([00156], dsPG lengths vary between 2 and 28). 
Regarding claim 25, Zhang teaches that the nucleic acid is RNA or DNA ([00154]).
Zhang does not teach or suggest that the nucleic acid complementary to the guide RNA has at least one or all chemically modified phosphodiester linkage of phosphorothioate.  Although Zhang teaches that protector strand functionalities could be engineered into CRISPR enzymes from other orthologs, Zhang does not specifically teach or suggest a Cpf1 CRISPR enzyme.

Rahdar teaches that synthetic, non-coding, functional RNAs containing all phosphorothioate linkages can be added to cells and successfully hybridize with a complementary sequence in the target DNA and tracrRNA (page E7110, ¶ 3; fig 1).  Rahdar also teaches that phosphorothioate (PS) backbone modifications protect against exo- and endonuclease degradation (page E7116, ¶ 1), thereby increasing the metabolic stability of the RNAs (page E7110, ¶ 3).  Rahdar further teaches nucleic acids with phosphorothioate modifications "are in approved therapeutic products or in clinical trials, demonstrating broad efficacy and safety" (page E7115, last ¶).  

Zetsche teaches that Cpf1 is a single-strand-RNA-guided DNA nuclease and Cpf1 enzymes from Acidaminococcus sp BV3L6. and Lachnospiraceae bacterium ND2 006 (preferred embodiments of the instant case) are capable of modifying chromosomal DNA in cells (fig 7E).  Zetsche also teaches that Cpf1 has a different PAM sequence requirement than Cas9 (page 760, ¶ 2).  Zetsche teaches the guide RNA in Cpf1 contains both the targeting region and the Cpf1 binding region (fig 3A).  Zetsche also teaches that in regards to the targeting portion of the guide RNA "FnCpf1 requires at least 16 nt of guide sequence to achieve detectable DNA cleavage and a minimum of 18 nt of guide sequence to achieve efficient DNA cleavage in vitro” which is similar to the requirement for SpCas9 (Page 763, ¶2; fig 5A).

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid protecting strands in Zhang by using nucleic acids with phosphorothioate linkages taught by Rahdar to inhibit genome editing by Cpf1 taught in Zetsche because it would have simply amounted to a substitution of one form of known chemically modified nucleic acid for another and a substitution of one known CRISPR effector for another by known means to yield predictable results.  Both Zhang and Rahdar teach methods using chemically modified RNAs that can hybridize to complementary sequences in cells.  One would have been motivated to use phosphorothioate linkages in the protecting strand of Zhang because Rahdar teaches that phosphorothioate linkages increase the metabolic stability of RNA strands by making them resistant to exo and endonuclease in cells (E7110, ¶ 3; E7116, ¶ 1).  Using more stable protecting strands (i.e., nucleic acids complementary to the guide RNA) decreases the likelihood that they would be degraded in vivo, thereby increasing the capacity of the protecting strand to regulate the availability of guide RNAs in a cell.  One skilled int the art would have a reasonable and predictable expectation that chemically modified blocking nucleic acids could inhibit the function of Cpf1 similarly to how they inhibit Cas9 because Zhang teaches the functionalities of the blocking nucleic acids can be applied to other Cas orthologs, while Zetsche teaches that the targeting portion of the guide RNAs of Cas9 and Cpf1 are similar.  Because the blocking nucleic acids hybridize to the targeting portion of the guide RNAs, one skilled in the art would predict that the they would hybridize similarly to Cas9 and Cpfl guide RNAs.  One would have been motivated to do substitute Cpf1 for Cas9 because Cpf1 has a different PAM sequence requirement than Cas9, which broadens the chromosomal sites available for gene editing (page 760, ¶ 2).

Response to Arguments
In Applicants’ Response After Final Remarks filed May 9, 2022, Applicants argue that one skilled in the art would not have been motivated to use the chemically modified nucleic acids taught in Rhadar in the protecting sequences of Zhang because Rahdar uses chemically modified nucleic acids to increase the Cas9-mediated gene disruption and not inhibit it (Remarks, page 6, ¶ 3).  This argument was also made in Response to Non-Final Rejection Remarks filed December 27, 2021.  As indicated in the previous final rejection (page 7), this argument has been fully considered but it is not persuasive because Rahdar is relied upon for the use of chemical modifications to increase the stability of the RNA so that the function of the modified-RNA is increased.  In the case of Zhang, the role of the protector RNA is to inhibit CRISPR genome editing by binding/blocking the guide RNA.  Thus, one skilled in the art would predict that a protector RNA with chemical modifications that increase the RNA's stability would enhance the inhibition of CRISPR genome editing, rather than increase gene editing as Applicant's remarks suggest. One skilled in the art looking for means to increase the stability of an RNA and increase the likelihood it would hybridize to its complementary sequence would be motivated to use phosphorothioate linkages taught in Rahdar. 
Applicants also argue that at the time of filing Cpf1 as taught in Zetsche was not a "simple substitution" for Cas9 as taught in Zhang.  Applicant sites three features of Cpf1 that make it distinct from Cas9: 1) Cpf1 does not require a tracrRNA to bind to guide RNA; 2) Cpf1 has a different PAM requirement; and 3) Cpf1 induces a staggered cut (Remarks, page 7, ¶ 1-3).  This argument has been fully considered but is not persuasive for the following reasons.  Zhang's protector RNA strands are used to prevent the guide RNA from binding to its target sequence by hybridizing to the targeting/spacer sequence (FIG 1, 10).  One skilled in the art would not consider the cited distinctive features between Cpf1 and Cas9 as relevant to the use of chemically modified protecting RNAs.  Regarding 1), Zetsche teaches the guide RNA in Cpf1 contains both the targeting region and the Cpf1 binding region, which is similar to the Cas9 single guide RNAs used in Zhang.  Because the protecting RNAs bind to and block interaction of the DNA targeting region of Cas9 guide RNAs, one skilled in the art would similarly predict they would hybridize to and block the DNA-targeting region of Cpf1 guide RNAs.  Furthermore, Zetsche indicates that in regards to the targeting portion of the guide RNA "FnCpf1 requires at least 16 nt of guide sequence to achieve detectable DNA cleavage and a minimum of 18 nt of guide sequence to achieve efficient DNA cleavage in vitro (page 763, ¶2; Figure 5A).  These requirements are similar to those demonstrated for SpCas9, in which a minimum of 16-17 nt of spacer sequence is required for DNA cleavage." (page 753, ¶ 2).  Thus, one skilled in the art would predict that a protecting RNA that works by binding/blocking the targeting region of the guide RNA in Cas9 would similarly bind/block the targeting region of the Cpf1 guide RNA.  Regarding 2 and 3) one skilled in the art would not predict that the PAM requirements and cleavage pattern of Cpf1 would affect the ability of a chemically-modified protecting RNA from hybridizing to and blocking the targeting region of the Cpf1 guide RNA.  A PAM (i.e., protospacer-adjacent motif) is a sequence in the target DNA that does not hybridize with the guide RNA.  A sequence complementary to the PAM is completely absent from the guide RNAs for both Cas9 (Zhang, figure 9A) and Cpf1 (Zetsche, figure 3A).  Thus, the exact preference of a PAM sequence by Cpf1 and Cas9 would not be predicted to affect whether a chemically-modified protector RNA could hybridize to the targeting portion of the guide RNA.  Lastly, the cleavage pattern of Cpf1 is irrelevant because DNA cleavage by Cpf1 occurs after the guide RNA hybridizes to the target DNA, which would be inhibited by the chemically-modified protector RNA.  This indicates that protector RNA binding to the guide RNA precludes any cleavage by Cpf1 in the first place.
Finally, Applicants argue that although there were technologies to control the activity of Cas9, there were no known methods to regulate Cpf1 (Remarks, page 7, ¶ 4-5).  This argument has been fully considered but it not persuasive, because regulation of Cpf1 would have been obvious in view of protector RNAs used in Cas9 and stable RNAs described by Zhang and Rahdar as indicated in the rejection above.  The disclosure of Cpf1 by Zetsche was published prior to the effective filing date of applicants’ invention. 

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        

/NANCY J LEITH/Primary Examiner, Art Unit 1636